The lien involved here is a charging lien, and not a retaining lien (Judiciary Law, § 475; Cons. Laws, ch. 30; Matter of Heinsheimer, 214 N. Y. 361, 364, 365; Matter of Sebring, 238 App. Div. 281, 286), and it is asserted against the deposited fund and not against the bank book of which petitioner has possession. This proceeding was properly instituted under the above section of the Judiciary Law. (Matter of Eno, 111 Misc. 69, 73; Entenberg v. Goodman, 153 Misc. 205.) Amy question as to the court’s jurisdiction over appellant is waived on this appeal, and it is immaterial whether his appearance in Special Term was special or general. If the question were open, it would be held that the appearance was general. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.